Opinion.— Our opinion is that there is no error in the judgment of the court below.
The assignments of error are so vague as not to indicate very definitely the grounds of this appeal.
Counsel for appellant suggest in their brief that the deed from Daniels and wife to Flowery did not pass title to the certificate by virtue of which the land was located. It should have been objected to when it was offered in evidence. Mrs. Daniels denied executing the deed, but this amounts to nothing. See Williams v. Powers, 48 Tex., 141; Hartley v. Frosh, 6 Tex., 108.
In our opinion the judgment should be affirmed, and it. is so ordered.
Affirmed.